COURT OF APPEALS OF VIRGINIA


            Present: Judges Russell, Lorish and Senior Judge Annunziata
PUBLISHED


            Argued by videoconference


            ANITA SHANA-NICOLE SIMMS
                                                                                  OPINION BY
            v.     Record No. 0479-21-4                                       JUDGE LISA M. LORISH
                                                                                  APRIL 5, 2022
            ALEXANDRIA DEPARTMENT OF
             COMMUNITY AND HUMAN SERVICES


                           FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                           Lisa B. Kemler, Judge

                           Neal Goldberg (JustCause Counsel, PLLC, on briefs), for appellant.

                           Matthew W. Greene, Special Assistant City Attorney (Joanna C.
                           Anderson; Jill A. Schaub; Gerylee M. Baron, Guardian ad litem for
                           the minor children; Greene Law Group PLLC; Office of the City
                           Attorney; Law Office of Gerylee M. Baron, on brief), for appellee.


                   The issue in this appeal is whether a trial court has jurisdiction to enter an order

            terminating parental rights while an abuse and neglect determination involving the same parent

            and child is pending appellate review. We conclude that it does. We also find no error with the

            court’s termination of mother’s residual parental rights.

                                                     BACKGROUND 1

                   “On appeal from the termination of parental rights, this Court is required to review the

            evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford



                   1
                     This record was sealed. But the appeal requires unsealing relevant portions of the
            record to resolve the issues appellant has raised. Evidence and factual findings below necessary
            to address the assignments of error are included in this opinion. As a result, “[t]o the extent that
            this opinion mentions facts found in the sealed record, we unseal only those specific facts,
            finding them relevant to the decision in this case. The remainder of the previously sealed record
            remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1 (2017).
Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (internal quotation omitted). Here, the

Alexandria Department of Community and Human Services (“the Department” or “ADCHS”)

was the prevailing party.

       In June 2019, Anita Shana-Nicole Simms (“mother”) gave birth prematurely to twins

who were hospitalized for seven weeks in the neonatal intensive care unit. 2 Mother did not have

custody of any of her other five children, and her parental rights for three of those children were

previously involuntarily terminated. 3

       The Department quickly filed abuse and neglect petitions against mother for reasons we

summarized as follows:

               On June 8, 2019, ADCHS received allegations that mother had
               physically neglected the children, who were born prematurely that
               day. During her high-risk pregnancy, mother did not seek any
               prenatal care and tested positive for PCP twice. Mother had
               admitted, after she learned of her pregnancy, to using PCP, a drug
               she had abused for many years. Mother had a history with ADCHS
               due to the department’s involvement in terminating her parental
               rights to her other three children. Her 2017 parental capacity
               assessment showed that she suffers cognitive limitations, has
               bipolar personality disorder, and is inconsistent with mental health
               treatment. Consequently, the 2017 report concluded that she is at
               risk for future child neglect. Notably, the trial court had previously
               made abuse or neglect findings against mother with respect to three
               of her other children.

Simms v. Alexandria Dep’t of Cmty. & Hum. Servs., No. 0915-20-4, slip op. at 2-3 (Va. Ct. App.

June 15, 2021).




       2
          The twins’ biological father did not contest the termination of his parental rights at the
circuit court hearing.
       3
         See Simms v. Alexandria Dep’t of Cmty. & Hum. Servs., No. 1357-19-4 (Va. Ct. App.
Feb. 4, 2020); Simms v. Alexandria Dep’t of Cmty. & Hum. Servs., No. 1852-17-4 (Va. Ct. App.
Apr. 24, 2018).
                                             -2-
                                      A. Procedural Background

        The Alexandria Juvenile and Domestic Relations District (“JDR”) court entered

emergency removal orders under Code § 16.1-251 at the end of July 2019, placing the twins in

foster care. As required by the same statute, the JDR court held a preliminary hearing after these

emergency removals and found that the Department had proved abuse or neglect by the

preponderance of the evidence and entered corresponding adjudicatory and dispositional orders.

The dispositional order returned the twins to foster care with the goals of either returning the

twins to the care of their father or adoption. Mother appealed these orders to the circuit court.

While that appeal was pending, the JDR court held a foster care review hearing which approved

the singular goal of adoption.

        In March 2020, the circuit court held its de novo hearing and found that mother had

abused or neglected the twins. 4 Mother then appealed the circuit court’s adjudicatory and

dispositional orders to this Court.

        A month later, the Department petitioned for permanency planning with the JDR court

requesting termination of mother’s parental rights to facilitate the goal of adoption. The JDR

court entered permanency planning orders approving the foster care goal of adoption and also

terminated mother’s parental rights to the twins in May 2020. Mother appealed the JDR court’s

rulings to the circuit court.

        Before the hearing, mother moved to stay the proceedings. Mother argued that the circuit

court should not hear her appeal of the JDR court’s termination orders until after this Court had

ruled on her pending appeal of the adjudicatory and dispositional orders because one would

impact the other.



        4
        The factual basis for this determination, not relevant here, is summarized in Simms v.
Alexandria Dep’t of Cmty. & Hum. Servs., No. 0916-20-4 (Va. Ct. App. June 15, 2021).
                                               -3-
        The circuit court heard arguments on this motion. Mother emphasized that she faced the

risk of a “premature severance that cannot easily be undone” if the circuit court proceeded with

the termination of her parental rights while her appeal to this Court was pending. The

Department proffered that the abuse and neglect finding was only “[t]angentially” related to the

termination proceeding because it was relying on the prior involuntary termination of mother’s

rights for siblings of the twins and that termination was in the twins’ best interests (see Code

§ 16.1-283(E)(i)) and not on the prior abuse and neglect determination (see Code § 16.1-283(B)).

The Department also argued that if this Court reversed the circuit court’s finding of abuse and

neglect, any termination or permanency planning order entered by the circuit court “would be

deemed void as a matter of law.” When the circuit court questioned whether proceeding was

“the most judicially efficient way of handling things,” the Department emphasized that it was in

the children’s best interests to achieve finality.

        The circuit court denied mother’s “motion to essentially stay [the] matter” pending this

Court’s resolution of the appeal of the adjudicatory and dispositional orders. The circuit court

found that if mother prevailed on her appeal, the Department was “on the record as saying that

any ruling today that results in the termination of [mother’s] residual parental rights to [the

twins] would be null and void.” The hearing proceeded on the merits.

                                       B. Factual Background

        In the time between the initial removal of the twins from mother’s care and the ultimate

termination of her parental rights, the Department tried to work with mother, 5 requiring her to




        5
        By statute, reasonable efforts to reunite the twins with mother were not required
because mother’s residual parental rights had been involuntarily terminated for siblings of the
twins. See Code § 16.1-281(B).
                                               -4-
participate in mental health services and comply with all treatment recommendations. 6 After the

twins entered foster care, the Department referred mother to the Alexandria Community Services

Board for mental health and substance abuse evaluations, as well as case management services.

While mother appeared to have a good working relationship with the Court Appointed Special

Advocate (“CASA”), her relationship with the Department was strained and worsened over time.

While mother provided information to CASA about her housing, employment, and therapy

sessions, she refused to provide similar information to the Department for their verification.

       After learning that mother lived in a two-bedroom home in Alexandria, the Department

asked for more information about her housing situation, but mother would not say whether

anyone else was living with her, and she refused to allow the Department’s social worker to visit

her home. A CASA advocate did visit the Alexandria home at one point and found it to be “neat

and clean,” and mother told the advocate that no one else lived with her there. The Department

later heard that mother had moved “outside of the city,” but mother provided no verification for

her new housing.

       The Department also required mother to participate in substance abuse services, comply

with all treatment recommendations, and submit to drug testing. Mother provided

documentation to CASA confirming she attended at least two substance abuse group sessions.

But after testing positive in November 2019 and January 2020, mother refused to comply with




       6
         Shortly before the twins’ birth, mother was hospitalized for eleven days for psychiatric
treatment. The Department was also already aware that mother had several mental health
diagnoses that required “regular monitoring” from prior experience with mother and her other
children. In 2017, mother participated in a parental capacity assessment; the evaluator diagnosed
mother with Bipolar I Disorder, Phencyclidine Use Disorder (Severe), and Other Specified
Personality Disorder (mixed personality trait). The evaluator contended that mother’s mental
health and substance abuse impacted her functioning and parenting ability and suggested there
was a risk for future child neglect.
                                               -5-
drug testing in February 2020 and rejected the Department’s efforts to implement a plan to

address her substance abuse issues.

        Likewise, mother first underwent mental health treatment from March 2020 to October

2020 with the Alexandria Community Services Board. But then she moved from Alexandria to

Fairfax County. Mother’s therapist recommended that she continue with therapeutic services in

Fairfax County and seek psychiatry services and substance abuse treatment to manage her

symptoms and maintain her sobriety. But mother testified that she consulted the new community

services board which concluded she did not need additional services. Mother had contacted no

other mental health providers or substance abuse therapists since.

        Mother became similarly uncooperative with the Department’s requests for verification

of her employment, which reportedly was unstable and inconsistent. Mother testified, however,

that she had worked at a gas station for eight months and provided a letter from her employer

verifying her work schedule.

        Mother also failed to provide the Department with her plan for childcare arrangements or

pediatric care for the twins, which concerned the Department given their premature birth. Yet

she testified that if she gained custody of the twins, her mother could care for the twins while she

was at work or that they could go to a daycare provider within walking distance of her home.

Mother acknowledged that she did not have a car and relied on public transportation, Uber, and

Lyft.

        As for mother’s contact with the twins over this nearly two-year period, she visited the

twins daily in the hospital before they were discharged and moved into foster care. After that,

the Department first offered mother weekly supervised visitation. Mother arrived late to some

visits and “struggled to regulate her emotions,” which the Department recognized could be

attributed to her separation from the twins. Then, at mother’s last in-person visit with the twins

                                                -6-
at the Department’s office in late 2019, she “announced that the visit was going to take place

across the street at the elementary school.” The social worker reminded mother that she could

not make those decisions but offered to seek approval from his supervisor. Without waiting for

permission, mother “grabbed the children” and left the building. The social worker “rush[ed]

outside” and advised mother to wait in the visitation room. As the social worker moved toward

one of the infant carriers, mother “snatched the baby away.” After the social worker informed

mother that her behavior was “inappropriate” and that the police would be called if it continued,

the Department ended the visit. The twins were not harmed. Mother admitted that she was

sometimes emotional during these visits but denies threatening the social worker. She also

testified that she would cooperate with the Department and was “willing to do . . . anything” if

the circuit court did not terminate her parental rights.

       CASA confirmed that mother was consistent in her desire to maintain a relationship with

the twins. For example, she purchased presents for the twins for Christmas, and she said she had

beds and clothing for them in her home.

       Finally, the Department presented evidence that the twins were about twenty-one months

old and “doing well,” living with a paternal cousin and her family. The twins participated in

occupational and physical therapy and were meeting developmental milestones despite their

premature birth.

       Mother’s evidence included the testimony of the twins’ maternal grandmother who cared

for mother’s four oldest children. The grandmother testified that mother had “made a great deal

of very, very, responsible and great changes in her life” and that she had employment and

housing. The grandmother also said she could help with the twins and was even willing to

“provide a permanent placement” if necessary, while acknowledging she had filed custody

petitions for the twins that the JDR court dismissed without her objection.

                                                 -7-
       After hearing all the evidence and arguments, the circuit court terminated mother’s

parental rights to the twins under Code § 16.1-283(E)(i) and approved the foster care goal of

adoption. Mother filed her notice of appeal on May 7, 2021. A month later, this Court affirmed

the circuit court’s abuse and neglect adjudicatory and dispositional orders. See Simms v.

Alexandria Dep’t of Cmty. & Hum. Servs., No. 0916-20-4 (Va. Ct. App. June 15, 2021).

                                            ANALYSIS

       Mother argues that the circuit court erred by not granting her motion to stay or continue

the hearing to terminate her parental rights because the court had no jurisdiction to terminate her

parental rights while her appeal of the abuse and neglect determination was still pending before

this Court. 7 We review a ruling on a motion for a continuance for abuse of discretion, “guided

by our holding over a century ago . . . that when a circuit court’s refusal to grant a continuance

‘seriously imperil[s] the just determination of the cause,’ the judgment must be reversed.”

Haugen v. Shenandoah Valley Dep’t of Soc. Servs., 274 Va. 27, 34 (2007) (quoting Myers v.

Trice, 86 Va. 835, 842 (1890)). A circuit court “by definition abuses its discretion when it

makes an error of law.” Porter v. Commonwealth, 276 Va. 203, 260 (2008) (internal quotation

omitted). In addition, the party challenging the denial of a motion for a continuance must show

prejudice. Bailey v. Commonwealth, 73 Va. App. 250, 265 (2021).

       Because mother questions whether the court had jurisdiction to terminate her parental

rights, we address that fundamental question first, and then examine the court’s ruling on the

motion to stay. A challenge to a trial court’s jurisdiction is a question of law that we review de

novo. Reaves v. Tucker, 67 Va. App. 719, 727 (2017).



       7
         The relevant assignment of error states: “The circuit court erred in denying Mother’s
motion to continue or stay the proceedings when the circuit court did not retain jurisdiction—
pursuant to Virginia Code § 16.1-242.1—to hear petitions to terminate parental rights while
Mother had cases on appeal to this Court involving the same children in foster care.”
                                               -8-
       Both mother and the Department focus on whether Code § 16.1-242.1 reserves

jurisdiction for a lower court to terminate a parent’s residual rights while an appeal of an abuse

and neglect determination is pending. 8 Mother argues that because this statute only reserves

jurisdiction for a lower court to hear petitions filed under Code §§ 16.1-282 and 16.1-282.1, and

does not mention petitions for termination of parental rights under Code § 16.1-283, her appeal

took jurisdiction away from the circuit court and nothing gave it back again. Because the circuit

court’s jurisdiction is “derivative of and thus dependent upon the jurisdiction of the JDR court,”

the jurisdiction of the JDR and circuit courts are equivalent. Knight v. Ottrix, 69 Va. App. 519,

526 (2018); see Code § 16.1-296(I). 9 In sum, mother argues that Code § 16.1-242.1 prevented

the circuit court from hearing anything other than petitions under Code §§ 16.1-282 or

16.1-282.1.




       8
           The statute provides that

                 [u]pon appeal to the circuit court of any case involving a child
                 placed in foster care and in any appeal to the Court of Appeals or
                 Supreme Court of Virginia, the juvenile court shall retain
                 jurisdiction to continue to hear petitions filed pursuant to
                 §§ 16.1-282 and 16.1-282.1. Orders of the juvenile court in such
                 cases shall continue to be reviewed and enforced by the juvenile
                 court until the circuit court, Court of Appeals or Supreme Court
                 rules otherwise.

Code § 16.1-242.1.
       9
          Mother does not specify whether her argument is that the circuit court lacked potential
(subject matter) jurisdiction, or active jurisdiction. Because mother raised her jurisdictional
argument below, we need not decide whether a timely notice of appeal divests a circuit court of
subject matter jurisdiction (making an order void), or only of active jurisdiction for that
particular matter (making an order voidable). Yourko v. Yourko, 74 Va. App. 80, 97 (2021)
(“[A]n order that is void ab initio may be attacked beyond twenty-one-days from judgment by a
party to the proceeding,” but “[i]f found voidable, such an order may only be set aside consistent
within the framework of Rule 1:1 and proper appellate proceedings.”). The result would be the
same.
                                                  -9-
       The Department responds that the reservation of jurisdiction to hear petitions under Code

§§ 16.1-282 and 16.1-282.1 necessarily also confers jurisdiction to terminate parental rights

because these code sections are interdependent and refer to each other: both Code §§ 16.1-282 10

and 16.1-282.1 11 mention the termination of parental rights under Code § 16.1-283.

       We conclude, however, that Code § 16.1-242.1 is a grant of continuing jurisdiction over

petitions filed under Code §§ 16.1-282 and 16.1-282.1 but does not strip a lower court of its

jurisdiction to hear a petition for the termination of parental rights under Code § 16.1-283.

Because the circuit court independently had jurisdiction over the separate matter of termination,

no “reservation” of jurisdiction was necessary. See Alfarqui v. Newport News Dep’t of Hum.

Servs., No. 0469-14-1, slip op. at 3-4 (Va. Ct. App. Sept. 23, 2014) (concluding appeal of

permanency planning order was separate matter from termination of parental rights because

purpose of each hearing was different).

       1. Once a final order is entered, a timely notice of appeal transfers jurisdiction over that
          matter to the appellate court.

       In general, a trial court’s jurisdiction expires twenty-one days after the entry of a final

judgment. Rule 1:1(a). Unless a rule or statute provides otherwise,

               a judgment, order, or decree is final if it disposes of the entire
               matter before the court, including all claim(s) and all cause(s) of
               action against all parties, gives all the relief contemplated, and
               leaves nothing to be done by the court except the ministerial
               execution of the court’s judgment, order or decree.

       10
           Code § 16.1-282 governs foster care review hearings, during which the court reviews
progress made on the foster care plan. It provides that the court must include certain information
in the foster care review order, should it have “the effect of achieving a permanent goal for the
child by terminating residual parental rights pursuant to § . . . 16.1-283 . . . .” Code 16.1-282(E).
This section also does not require a permanency planning hearing “in the case of a child who is
the subject of an order that has the effect of achieving a permanent goal for the child by
terminating residual parental rights pursuant to § . . . 16.1-283.” Code § 16.1-282(G).
       11
          Code § 16.1-282.1 governs permanency planning hearings, when the court establishes
a permanent goal for the child and can act to achieve this goal. One such action is to “seek to . . .
terminate residual parental rights pursuant to § . . . 16.1-283.” Code § 16.1-282.1(A).
                                                - 10 -
Rule 1:1(b) (emphasis added). This rule implements the “strong policy reasons favoring

certainty of results in judicial proceedings.” McEwen Lumber v. Lipscomb Bros. Lumber, 234

Va. 243, 247 (1987).

       When a notice of appeal is timely filed, however, the proceeding is not over, but

transferred to the jurisdiction of the appellate court. “The orderly administration of justice

demands that when an appellate court acquires jurisdiction over the parties involved in litigation

and the subject matter of their controversy, the jurisdiction of the trial court from which the

appeal was taken must cease.” Greene v. Greene, 223 Va. 210, 212 (1982). Thus, upon the

filing of a notice of appeal, “that notice ‘effectively transfers jurisdiction from the lower court to

the appellate court and places the named parties within the jurisdiction of the appellate court.’”

McCoy v. McCoy, 55 Va. App. 524, 528 (2010) (internal quotation omitted). There are

exceptions. 12 Relevant here, an appeal does not divest the trial court of jurisdiction over

ancillary matters reserved to it by statute. Askew v. Commonwealth, 49 Va. App. 127, 136-37

(2006); Rule 1:1B(a)(3)(H).

       This case asks us to decide the contours of the “subject matter” of the controversy before

the trial court when it determined that mother had abused and neglected her twins. In other

words, when mother timely noticed her appeal of the final dispositional orders of abuse and

neglect, was jurisdiction over a parental termination proceeding also transferred to the appellate

court because they were the same matter? We conclude it was not based on our interpretation of

the statutory framework governing the care for children who are abused or neglected.

       In interpreting the relevant statutes here, our primary goal is to “ascertain and give effect

to the intention of the legislature.” Chase v. DaimlerChrysler Corp., 266 Va. 544, 547 (2003).



       12
           Rule 1:1B(a)(3)(A)-(H) lists several instances when a court “retains concurrent
jurisdiction” during an appeal.
                                               - 11 -
“[W]henever a given controversy involves a number of related statutes, they should be read and

construed together in order to give full meaning, force, and effect to each.” Boynton v. Kilgore,

271 Va. 220, 229 (2006) (internal quotation omitted). Indeed, statutes that “relate to the same

subject matter should be read, construed and applied together so that the legislature’s intention

can be gathered from the whole of the enactments.” Moreno v. Moreno, 24 Va. App. 190,

197-98 (1997) (quoting Alger v. Commonwealth, 19 Va. App. 252, 256 (1994)).

       Several aspects of the statutory framework lead us to conclude that the General Assembly

intended for an adjudication of abuse and neglect to be considered a separate matter in

controversy from parental termination.

       2. The legislature separately conveyed jurisdiction for dispositions of abuse and neglect
          and for parental termination, signifying that they are separate matters.

       JDR courts are courts of limited jurisdiction. Ottrix, 69 Va. App. at 524 (quoting Parrish

v. Fannie Mae, 292 Va. 44, 49 (2016)). Code § 16.1-241 gives authority to JDR courts over the

“custody, visitation, support, control or disposition of a child” in seven circumstances. One such

circumstance is “where the termination of residual parental rights and responsibilities is sought,”

id., so we readily conclude that a JDR court generally has jurisdiction over proceedings to

terminate residual parental rights. The only question here is whether that jurisdiction has been

taken away for some other reason—such as the appeal of the same subject matter.

       The structure of the rest of the jurisdictional statute confirms that abuse and neglect

determinations are of a different subject matter. Some of the other specifically delineated

circumstances where a JDR court has jurisdiction over the “custody, . . . or disposition of a

child” include where a child is “alleged to be abused [or] neglected,” when a child is “charged

with a traffic infraction as defined in § 46.2-100,” and when a child is “alleged to have refused to

take a blood test in violation of § 18.2-268.2.” Code § 16.1-241(A)(1), (6), (7). If a court

automatically had jurisdiction to terminate parental rights by virtue of having jurisdiction over
                                               - 12 -
the disposition of an abuse and neglect allegation—if they were the same matter—there would be

no reason for the legislature to have listed them separately. Considering the other

jurisdiction-conveying occurrences, no one would confuse the disposition of a traffic offense

committed by a minor as the same case or matter as permanent parental termination of rights. So

there is no reason to suspect the legislature wants us to confuse an abuse and neglect

determination and the termination of parental rights as the same either.

        3. The legislature has affirmed that foster care placements should be temporary and that
           parental termination should not be delayed unnecessarily.

        “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his responsibilities.” Harrison

v. Tazewell Cnty. Dep’t of Soc. Servs., 42 Va. App. 149, 162 (2004) (internal quotation omitted).

The legislature has repeatedly expressed its intent that it is in the best interests of children to

receive a permanent placement without languishing in the foster system. Code § 16.1-281(B)

(“child’s health and safety shall be the paramount concern of the court and the agency

throughout the placement, case planning, service provision and review process”).

        The legislature recently made additional changes to the framework that again confirm the

intention to move children to permanent placement quickly. After a Joint Legislative Audit and

Review Commission Report on the Virginia foster care system noted significant delays in

adoptions for children in foster care, the legislature adopted one of the report’s recommendations

to remedy such delays. See Code § 16.1-282.1 (requiring justification where petition to

terminate parental rights not filed whenever a child had been in state custody for fifteen of the

most recent twenty-two months). 13 Previously, the legislature followed the federal Adoption and


        13
          The report found that Virginia had significant delays in adoptions for children in foster
care and one “reason why adoptions may be delayed longer than necessary is that local
departments are not filing for termination of parental rights (TPR) in the juvenile and domestic

                                                 - 13 -
Safe Families Act in easing termination requirements to no longer require reasonable efforts at

reunification with parents in every termination case. Toms v. Hanover Dep’t of Soc. Servs., 46

Va. App. 257, 272 n.8 (2005); Code § 16.1-281(B).

        Given the paramount importance of the child’s best interest and the need to place them in

safe, permanent homes within a reasonable time, whenever possible, we will construe the

statutory framework to bring about this intent. As a result, we find the General Assembly’s

desire to move a child to a permanent placement quickly to be further persuasive evidence that

the legislature did not intend for termination petitions to be delayed while an appeal of an abuse

and neglect determination takes place. 14 This is all the more evident given that Virginia is

already one of the few states that allows for multiple levels of appeal for every stage of the

process. 15




relations court (J&DR) in a timely manner.” J. Legis. Audit and Rev. Comm’n, Report to the
Governor and the General Assembly of Virginia: Improving Virginia’s Foster Care System 513
(2018) (“JLARC Report”).
        14
          Mother has raised no constitutional challenges here, but even so, we in no way
minimize the significance of permanently terminating a parent’s rights. A parent has a
“fundamental liberty interest[]” in the “care, custody, and control” of her children. Bedell v.
Price, 70 Va. App. 497, 504-05 (2019). This interest is grounded in the Due Process Clause of
the Fourteenth Amendment and “state interference with that right must be justified by a
compelling state interest.” Williams v. Williams, 24 Va. App. 778, 780 (1997), aff’d as modified,
256 Va. 19 (1998). In any event, our case law makes clear that these due process rights are
generally vindicated through notice requirements and the heightened standard of proof (clear and
convincing evidence) that apply in termination proceeds. Santosky v. Kramer, 455 U.S. 745,
747-48 (1982); see also Farrell v. Warren Cnty. Dep’t of Soc. Servs., 59 Va. App. 375, 405
(2012) (finding that Virginia’s statutory scheme “provide[s] parents with ‘fundamentally fair’
procedures under the Due Process Clause” even though “[t]he severity of permanently separating
children from their parents is a significant and compelling circumstance”).
        15
          JLARC Report at 53. Because JDR courts are not courts of record, an aggrieved party
may receive de novo review from the circuit court, and then another level of review from this
Court, and finally the Supreme Court. Appeals involving the termination of parental rights are
given special priority by statute. Code § 16.1-296(D) (requiring circuit court to hold hearing on
merits within ninety days of perfecting appeal and requiring this Court to give such appeals
precedence).
                                               - 14 -
       4. The separate statutory processes for disposition of an abuse and neglect petition and
          for parental termination confirm that they are separate matters.

       In comparing a disposition on an abuse and neglect petition with an order terminating

parental rights, several differences are immediately obvious. An abuse and neglect disposition

is—by design—open to constant revision and re-review. We have explained that a dispositional

order is “not a ‘final order’ in the conventional sense of the term” because of these features.

Blevins v. Prince William Cnty. Dep’t of Soc. Servs., 61 Va. App. 94, 98 (2012); Code

§ 16.1-278.2. In addition, where a dispositional order places a child in the custody of the state,

there are regular review processes built into the statutory framework to ensure that any foster

placement is working, and to bring about a permanent placement as soon as practicable.

       There are statutory deadlines to facilitate these goals. The appropriate agency must

quickly file a foster care plan that includes long-term goals for a child, and the court must review

it within sixty days. Code § 16.1-281(C). A permanency planning hearing must be held within

ten months of when the initial foster care plan was reviewed. 16 Code § 16.1-281.1. At this

permanency planning hearing, a court is only allowed to approve another interim plan delaying a

permanent outcome under limited circumstances. Id.

       Inherent in this entire process is flexibility, and concern for the child’s best interests. At

the same time, despite the lack of finality, the “General Assembly has determined that a

‘dispositional order’ entered by a J & DR court in an abuse and neglect case constitutes a ‘final

order from which an appeal may be taken.’” Blevins, 61 Va. App. at 99 (quoting Code

§ 16.1-278.2(D)). This decision by the legislature “makes perfect sense” because “[w]aiting for

a final order that ‘disposes of the whole subject’ and ‘leaves nothing to be done’ in this context




       16
         The Department filed the petition seeking termination of mother’s parental rights in
April 2020, and the permanency planning hearing in the JDR court was held in May 2020.
                                             - 15 -
would generate significant delay before appellate review” and “[s]uch delays would ill serve the

interests of children, parents, and the interests of the state.” Id.

        Yet if the appeal of a dispositional order in an abuse and neglect case transferred all

jurisdiction over the continuing question of where the child should live, and with whom, the rest

of the statutory requirements for foster care review and permanency planning could not be met.

So Code § 16.1-282.1 specifically reserves jurisdiction for the lower courts to take up both tasks

while appeals are pending. Rightly understood, this statute conserves the ability of trial courts to

protect children during dispositional order appeals. We can assume the legislature believed these

various steps to be essential to the same matter or the reservation of jurisdiction in Code

§ 16.1-282.1 would have been unnecessary.

        In sum, an abuse or neglect adjudication is temporary and can result in any number of

possible outcomes. 17 On the other hand, the termination of parental rights is, as the name

suggests, permanent and not subject to further modification. 18 It is also a prerequisite to

adoption. Termination requires a heightened evidentiary showing (clear and convincing

evidence) and a separate petition providing notice to all interested parties. Toms, 46 Va. App. at

266. The Department must prove termination is warranted under one of the paths set out in Code

§ 16.1-283. While a prior adjudication of abuse and neglect is the threshold to one path under

the statute, termination is not dependent in any way on the prior adjudication.

        Indeed, where a prior neglect and abuse determination led to a child’s placement in foster

care, the court must still find by clear and convincing evidence not only that termination is in the



        17
          For instance, the child may be placed in state custody or the custody of a relative with a
legitimate interest, while the permanent goal for the child may be adoption, or reunification with
the parent after the conditions leading to the finding of abuse and neglect have been remedied.
        18
         Code § 16.1-283.2 provides scant circumstances where a petition to restore previously
terminated parental rights may be filed.
                                            - 16 -
best interests of the child but that “[t]he neglect or abuse suffered by such child presented a

serious and substantial threat to his life, health or development” and that “[i]t is not reasonably

likely that the conditions which resulted in such neglect or abuse can be substantially corrected

or eliminated so as to allow the child’s safe return to his parent or parents within a reasonable

period of time.” Code § 16.1-283(B). In other words, the abuse or neglect determination does

not rest on its own—a court must still look to and evaluate the circumstances of that abuse or

neglect—and under the clear and convincing evidence standard.

          Simply put, termination orders rest on their own factual determinations, and their own

merits.

          Additionally, any ruling the trial court made on the petition to terminate parental rights

would not have affected, in any way, this Court’s ability to decide the appeal of the earlier abuse

and neglect adjudication. A lower court is divested of jurisdiction while a matter is on appeal to

facilitate “[t]he orderly administration of justice.” Greene, 223 Va. at 212. For this reason,

“[t]he appeal of a final order divests the trial court of authority to modify, amend or change that

order until the appellate court has acted.” Holden v. Holden, 35 Va. App. 315, 326 (2001)

(emphasis added). Nothing about the termination of parental rights operated to “pull the rug out”

from under this Court’s appellate jurisdiction in the other matter—again confirming that the

matters are separate.

          Finally, we consider all these differences in the shadow of Rule 1:1, which establishes the

general limit on a court’s jurisdiction after a judgment is “final.” The rule explains that a matter

is “final,” when the “entire matter” of a case is resolved, and the “entire matter” includes “all

claim(s) and all cause(s) of action against all parties,” and “all the relief contemplated.”

Applying this definition of the “entire matter,” we can be confident that the entire abuse and

neglect disposition matter could reside within the jurisdiction of this Court while the trial court

                                                 - 17 -
simultaneously took up the petition to terminate parental rights. There is simply no overlap in

the claims or relief contemplated.

       5. The circuit court had jurisdiction over the termination hearing and did not otherwise
          abuse its discretion in denying the motion to stay or continue.

       In concluding that the circuit court had jurisdiction over the termination petition, we are

guided by the statutory scheme the legislature has enacted. We do not substitute our own policy

judgment as to whether this is an advisable outcome. “We can only administer the law as it is

written.” Coalter v. Bargamin, 99 Va. 65, 71 (1901). While the legislature could elect to give

parents more rights, 19 the existing scheme provides significant procedural safeguards to parents.

A court may only order the termination of parental rights after reviewing a termination petition

and upon a hearing specifically called for that purpose. Each termination order relies on an

independent finding that clear and convincing evidence supports at least one of the grounds for

termination under Code § 16.1-283. Parents then have the right to an expedited appeal. See

Code § 16.1-296(D) (requiring the circuit court to hold a hearing on merits within ninety days of

perfecting appeal and requiring this Court to give such appeals precedence).

       Because the court had jurisdiction, the court did not err as a matter of law in denying

mother’s motion for a continuance or stay. See Porter, 276 Va. at 260 (affirming that an error of

law is an abuse of discretion). Nor did the court otherwise abuse its discretion by “seriously

imperil[ing] the just determination of the cause.” Haugen, 274 Va. at 34. The circuit court

found that termination was appropriate under Code § 16.1-283(E), which relied not on the prior



       19
           The legislature in North Carolina made such amendments. See In re R.T.W., 614
S.E.2d 489, 553 (N.C. 2005) (finding that trial courts retained jurisdiction to terminate parental
rights during a custody order appeal involving the same child), superseded by statute, N.C. Gen.
Stat. § 7B-1003(b) (2005), as recognized in In re M.I.W., 722 S.E.2d 469, 472-73 (N.C. 2012)
(reciting that the North Carolina General Assembly amended the relevant statute a year after In
re R.T.W. to prohibit trial courts from terminating parental rights while an appeal from a custody
order is pending).
                                               - 18 -
abuse or neglect determination but the prior terminations of mother’s parental rights for siblings

of the twins. As termination did not rest on the prior abuse and neglect disposition, mother could

not have been prejudiced by the termination proceeding going forward.

        6. The circuit court’s conclusion that termination was warranted on these facts was not
           plainly wrong.

        Mother also argues that the circuit court erred in terminating her parental rights and

approving the foster care goal of adoption for two reasons. 20 First, because termination of her

parental rights and adoption were not “the least restrictive means” to protect the children from

serious harm. Second, she asserts that termination of her parental rights and adoption was not in

the twins’ best interests.

        We presume the court “thoroughly weighed all the evidence, considered the statutory

requirements, and made its determination based on the child’s best interests.” Castillo v.

Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018) (internal quotation omitted).

“Where, as here, the court hears the evidence ore tenus, its finding is entitled to great weight and

will not be disturbed on appeal unless plainly wrong or without evidence to support it.”

Fauquier Cnty. Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (internal

quotation omitted). 21 Furthermore, “[t]he credibility of the witnesses and the weight accorded the

evidence are matters solely for the fact finder who has the opportunity to see and hear that evidence




        20
          The Department counters that mother did not preserve her arguments for appeal
because she did not renew her motion to strike after she presented evidence. We disagree and
find that mother preserved her arguments in her closing summation. “This Court has held that
‘[c]ounsel may meet the mandates of Rule 5A:18 in many ways. For instance, counsel may
make clear the ground for [her] objection in a motion to strike the evidence or in closing
argument.’” Moncrief v. Div. of Child Support Enf’t ex rel. Joyner, 60 Va. App. 721, 729 (2012)
(emphasis added) (quoting Lee v. Lee, 12 Va. App. 512, 515 (1991)).
        21
             Ore tenus simply means orally. Ore Tenus, Black’s Law Dictionary (11th ed. 2019).
                                               - 19 -
as it is presented.” Harvey v. Flockhart, 65 Va. App. 131, 146 (2015) (quoting Sandoval v.

Commonwealth, 20 Va. App. 133, 138 (1995)).

        As discussed above, the circuit court terminated mother’s parental rights under Code

§ 16.1-283(E)(i), which authorizes termination of parental rights where a child is in the custody

“of a local board or licensed child-placing agency . . . if the court finds, based upon clear and

convincing evidence, that it is in the best interests of the child and that (i) the residual parental

rights of the parent regarding a sibling of the child have previously been involuntarily

terminated.” In addition, before terminating a parent’s rights, “the court shall give a

consideration to granting custody to a person with a legitimate interest” in the same. Code

§ 16.1-283(A). Mother points to no Virginia case or statute that required the circuit court to find

termination was the “least restrictive means” of protecting the twins from serious harm. And she

does not argue on appeal that the court failed to consider granting custody to a person with a

legitimate interest.

        We find no error in the circuit court’s application of the framework the legislature set into

place for termination of parental rights. The court took judicial notice (without objection) that

mother’s rights had previously been involuntarily terminated for siblings of the twins, and then

applied the best interests of the child analysis. In concluding that termination and adoption were

in the best interests of the twins, the court explained that “there comes a point in time where the

children need to have permanency.” See also Harrison, 42 Va. App. at 162 (it is “clearly not in

the best interests of a child to spend a lengthy period of time waiting to find out when, or even

if” return to a birth parent is possible). The twins were almost two years old and “thriving,” but

mother remained unable to care for them.

        In reaching this conclusion, the circuit court voiced continuing concern about mother’s

mental health and substance abuse. While mother participated in some counseling while she

                                                 - 20 -
lived in Alexandria, the circuit court noted she had not followed through with her therapist’s

recommendations to seek psychiatric services and substance abuse services after she moved to

Fairfax County. The court found that some of mother’s testimony, especially about her drug use,

had been “inconsistent” with earlier statements and documents, which “raised a lot of concern

for the [c]ourt.” Because mother’s parental rights had been involuntarily terminated for siblings

of the twins, the statutory scheme did not require the Department to even make “reasonable

efforts” to reunite the twins with mother. Code § 16.1-283.

       Considering the totality of the evidence, the circuit court did not err in finding that it was

in the twins’ best interests to terminate mother’s parental rights under Code § 16.1-283(E)(i).

                                          CONCLUSION

       For all these reasons, the circuit court’s ruling is affirmed.

                                                                                            Affirmed.




                                                - 21 -
Annunziata, S.J., concurring.

        I write separately in concurrence with the panel’s determination that the court did not err

in granting the petition to terminate mother’s parental rights, but I do not join in the majority’s

analysis because the majority does not address my interpretation of the assignment of error

mother raised.

        Mother’s assignment of error is formulated in her question:

                 The circuit court erred in denying Mother’s motion to continue or
                 stay the proceedings when the circuit court did not retain
                 jurisdiction—pursuant to Virginia Code § 16.1-242.1—to hear
                 petitions to terminate parental rights while Mother had cases on
                 appeal to this Court involving the same children in foster care.

The assignment of error sets the “analytical boundaries” for the arguments on appeal. Forest

Lakes Cmty. Ass’n, Inc. v. United Land Corp. of Am., 293 Va. 113, 123 (2017). Here, appellant

asks in a matter of first impression whether the jurisdiction of the JDR/circuit court to adjudicate

the petition for termination of her parental rights is retained pursuant to Code § 16.1-242.1, the

statute the legislature enacted in 1998 to address an appeal from the JDR/circuit court and its

effect on the lower court’s jurisdiction.

        This matter came to the circuit court as a de novo appeal from the JDR court; therefore,

“the circuit court’s jurisdiction was derivative of and thus dependent upon the [subject matter]

jurisdiction of the JDR court.” Knight v. Ottrix, 69 Va. App. 519, 526 (2018); see Code

§ 16.1-296(I) (“In all cases on appeal, the circuit court in the disposition of such cases shall have

all the powers and authority granted by the chapter to the juvenile and domestic relations district

court.”).

        “Subject matter jurisdiction ‘can only be acquired by virtue of the Constitution or of

some statute.’” Riddick v. Commonwealth, 72 Va. App. 132, 141 (2020) (quoting Pure

Presbyterian Church of Washington v. Grace of God Presbyterian Church, 296 Va. 42, 49


                                                - 22 -
(2018)); see also Fredericksburg Dep’t of Soc. Servs. v. Brown, 33 Va. App. 313, 319 (2000)

(explaining that “[t]he term ‘subject matter jurisdiction’ refers to the power granted to the courts

by constitution or statute to hear specified classes of cases” (quoting Moore v. Commonwealth,

259 Va. 405, 409 (2000))).

        The question of the JDR court’s jurisdiction in the context of an appeal is specifically

addressed by Code § 16.1-242.1 which provides that “[u]pon appeal to the circuit court of any

case involving a child placed in foster care and in any appeal to the Court of Appeals or Supreme

Court of Virginia, the juvenile court shall retain jurisdiction to continue to hear petitions filed

pursuant to §§ 16.1-282 and 16.1-282.1.” 22 Pursuant to Code § 16.1-282, the JDR court is

authorized to follow the procedures for foster care review, including the timing of the

permanency planning hearing, and under subsection E, it is authorized to enter an order

terminating residual parental rights pursuant to Code § 16.1-283 to achieve a permanent goal for

the child.

        “A primary rule of statutory construction is that courts must look first to the language of

the statute. If a statute is clear and unambiguous, a court will give the statute its plain meaning.”

Moreno v. Moreno, 24 Va. App. 190, 197 (1997) (quoting Loudoun Cnty. Dep’t of Soc. Servs. v.

Etzold, 245 Va. 80, 85 (1993)); see also Akers v. Commonwealth, 298 Va. 448, 453 (2020). “As

we do not believe the General Assembly intended to enact irreconcilable provisions in the Act,

we construe the provisions in a way that gives full effect to all the statutory language.” Moreno,

24 Va. App. at 197 (quoting Marchand v. Div. of Crime Victims’ Comp., 230 Va. 460, 463

(1986)). Thus, “statutes which relate to the same subject matter should be read, construed and



        22
          Code § 16.1-242.1 also provides that “[o]rders of the juvenile court in such cases shall
continue to be reviewed and enforced by the juvenile court until the circuit court, Court of
Appeals or Supreme Court rules otherwise.” In this matter, no court had ruled otherwise;
therefore, the circuit court had continuing jurisdiction to hear the Department’s petitions.
                                                - 23 -
applied together so that the legislature’s intention can be gathered from the whole of the

enactments.” Id. at 197-98 (quoting Alger v. Commonwealth, 19 Va. App. 252, 256 (1994)). “In

interpreting statutes according to their ordinary meaning, this Court considers them in pari

materia, meaning this Court will not examine statutes ‘as isolated fragments of law, but as a

whole, or as parts of a great connected, homogenous system, or a single and complete statutory

arrangement.’” Cox v. Commonwealth, 73 Va. App. 339, 344 (2021) (quoting Prillaman v.

Commonwealth, 199 Va. 401, 405 (1957)); see also Moreno, 24 Va. App. at 198.

       Consequently, when analyzing the scope of the authorization of continuing jurisdiction

granted by Code § 16.1-242.1, we look at the terms of Code § 16.1-282, a statute that Code

§ 16.1-242.1 references. Pursuant to Code § 16.1-282, the JDR court is authorized to enter an

order for the termination of parental rights under Code § 16.1-283 to achieve a permanent goal

for the child. Thus, under the operation of Code § 16.1-242.1, the JDR/circuit court retained

jurisdiction to hear a petition to terminate parental rights while mother’s appeal of the

adjudicatory and dispositional orders was pending in this Court.




                                               - 24 -